Citation Nr: 0621840	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for rheumatoid 
arthritis.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service from October 1963 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 rating 
decision, by the Regional Office (RO) in Manila, the Republic 
of the Philippines, which denied the veteran's claim of 
entitlement to service connection for rheumatoid arthritis.  
The veteran perfected a timely appeal to that decision.  

The issues of entitlement to service connection for COPD and 
hemorrhoids are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  Rheumatoid arthritis was not present in service and was 
not manifested in the first year after service.  

2.  There is no competent evidence relating the veteran's 
rheumatoid arthritis to any disease or injury which occurred 
during active military service.  


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active service, and the incurrence of rheumatoid arthritis in 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1337 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in January 2004 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  That letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claim file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
rheumatoid arthritis, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  


II.  Factual background.

The veteran entered active duty in October 1963.  On his 
enlistment examination, in August 1963, the veteran reported 
a history of arthritis/rheumatism; it was noted that 
rheumatic fever was diagnosed at age 15 on the basis of fever 
and arthralgia in the left knee.  Clinical evaluation was 
negative for any findings of rheumatoid arthritis.  

Post service medical records, VA as well as private treatment 
reports, dated from January 1990 to July 2002, reflect 
ongoing evaluation and treatment for several disabilities.  A 
VA examination report dated in November 1992 reflects a 
diagnosis of minimal hypertrophic degenerative disease, both 
knees.  A VA examination report, dated in January 1998, 
reflects a diagnosis of hypertrophic degenerative arthritis 
of the lumbar spine and both knees.  Following a VA 
examination in June 1999, the veteran was diagnosed with 
minimal degenerative osteoarthritis, both knees, both feet 
and both ankles; and minimal degenerative arthritis 
lumbosacral spine and both hips.  A VA examination report, 
dated in July 2002, reflects similar findings as in June 
1999.  

The veteran's claim for service connection for rheumatoid 
arthritis (VA Form 21-4138) was received in January 2004.  
Submitted in support of the veteran's claim was a medical 
statement from Dr. Fredesvinda D. Encarnacion, dated in 
January 2004, certifying that the veteran was presently under 
medical care due to pain in both upper and lower extremities, 
diagnosed as chronic rheumatoid arthritis.  In another 
statement, dated in April 2004, Dr. Encarnacion indicated 
that the veteran was examined in April 2004; he was diagnosed 
with chronic rheumatoid arthritis.  

A VA examination report, dated in October 2004, reflects 
diagnoses of osteoarthritis, knees; and low back pain due to 
degenerative lumbar spine.  


III.  Legal Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

After careful review of the evidentiary record, the Board 
finds that the veteran's currently diagnosed rheumatoid 
arthritis is not the result of injury or disease incurred in, 
or aggravated by, his military service.  In this regard, the 
Board notes that the veteran's service medical records are 
negative for complaints of, or treatment for, rheumatoid 
arthritis.  Significantly, on the occasion of his enlistment 
examination in August 1963, the veteran reported a childhood 
incident of rheumatic fever and arthralgia in the left knee; 
however, clinical evaluation was normal.  Following service, 
rheumatoid arthritis was first noted in a private medical 
record dated in January 2004, more than 38 years following 
the veteran's discharge from military service.  Therefore, 
service connection based on presumption is not warranted.  38 
C.F.R. § 3.309.  In addition, while the records clearly show 
that the veteran is currently diagnosed as suffering from 
rheumatoid arthritis, none of the medical evidence of record 
suggests a causal relationship between this disability and 
service.  

Due consideration has been given to the veteran's statements 
that his currently diagnosed rheumatoid arthritis was 
incurred during his period of military service.  Although the 
veteran's lay statements are competent to establish the 
occurrence of an injury they are not competent evidence to 
establish the etiology of his current diagnosis.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is a layman, the veteran is not competent to make 
a determination that his current complaints are the result of 
any injury over four decades ago.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's currently diagnosed rheumatoid 
arthritis to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of this disorder is decades after his period 
of service had ended.  See cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no evidence of arthritis in 
service or arthritis within one year subsequent to service 
discharge, and there is no evidence which provides the 
required nexus between military service and rheumatoid 
arthritis, service connection for that disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for rheumatoid arthritis is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  

The veteran essentially contends that service connection is 
warranted for COPD.  The veteran maintains that he began 
having symptoms of the disorder in service, including chronic 
cough, yellowish sputum, and general malaise; at that time, 
he was diagnosed with chronic bronchitis.  The veteran also 
maintains that service connection is warranted for 
hemorrhoids.  

Upon review of the claims folder, the Board has determined 
that additional development is necessary prior to completion 
of its appellate review of the claims for the following 
reasons.  

In this case, the service medical records show that, the 
enlistment examination, dated in August 1963 reported a 
finding of Post. Fissure, NCD.  In August 1964, the veteran 
was seen with a 4 to 6 month history of chronic cough 
productive of while or yellow sputum; it was noted that the 
veteran had recently developed increasing fatigue and had had 
18 pound weight loss in 4 to 6 months.  The impression was 
chronic bronchitis.  The diagnosis was subsequently revised 
to bronchitis, acute.  The separation examination, dated in 
January 1966, was negative for any complaints, findings or 
diagnosis of rheumatoid arthritis.  

Post service medical records, including VA as well as private 
treatment reports, show that the veteran has continued to 
receive treatment for chronic bronchitis.  A VA hospital 
summary, dated in January 1990, indicates that this was the 
fifteenth time that the veteran had been seen at that 
facility for chronic obstructive pulmonary disease (COPD) and 
chronic bronchitis.  It was reported that five months earlier 
he started to have a productive cough and dyspnea.  The 
symptoms persisted up to the time of hospital admission.  A 
Veterans Memorial Medical Center Discharge Medical Data 
report reflects hospitalization in July 1991 for COPD 
secondary to chronic bronchitis.  Private medical reports 
dated March 1992 and August 1992 state that the veteran was 
undergoing medical treatment for chronic bronchitis.  In 
November 1992, the veteran underwent a VA examination.  He 
reported a history of chronic bronchitis.  However, after 
conducting the examination, the VA doctor found no evidence 
of chronic bronchitis.  A chest X-ray examination was 
negative for the disability at issue.  A pulmonary function 
test revealed a mild obstructive defect.  

Of record is a medical statement from Dr. Fredesvinda D. 
Encarnacion, dated in March 1993, indicating that he examined 
the veteran for an illness that started about August 11, 
1964.  Dr. Encarnacion indicated that he saw the veteran in 
1976 when he was experiencing a variety of symptoms, 
including a chronic cough.  At that time, the doctor made 
diagnoses of COPD, and rule out pulmonary tuberculosis.  He 
was given medicines and his condition improved.  Dr. 
Encarnacion examined the veteran again in March 1993; at that 
time, he diagnosed him with acute bronchitis.  Dr. 
Encarnacion offered the opinion that the veteran's "illness" 
had began on approximately August 11, 1964 as a cough and 
fever.  

In a medical statement, dated in January 2004, Dr. 
Fredesvinda D. Encarnacion certified that the veteran was 
currently under his treatment for a chronic cough and 
bleeding hemorrhoids.  Dr. Encarnacion indicated that the 
veteran carried the diagnoses of external hemorrhoids, acute; 
and COPD.  In a subsequent statement, dated in April 2004, 
Dr. Encarnacion reported that the same diagnoses were given 
upon examination of the veteran in April 2004.  

Received in August 2004 were records from the Magsaysay 
Memorial Hospital.  Among those records was the report of a 
chest x-ray, dated in July 2004, which reported findings of 
opacities in the left midlung with an ill-defined lucency of 
thick rim, hilar area; and streakyhaze infiltrates in the 
left paracardiac zone.  The assessment was heart not 
enlarged, atherosclerotic aorta, and bones intact.  In a 
medical certificate, dated in August 2004, it was noted that 
the veteran was examined and confined in the hospital from 
July 27, 2004 to August 4, 2004, with the diagnoses of 
pulmonary tuberculosis and COPD.  

Under the VCAA, VA is required to afford claimants an 
examination where there is competent evidence of a current 
disability, the evidence indicates that the disability may be 
associated with active service, and the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A (d).  With regard to the veteran's claim for 
service connection for COPD and hemorrhoids, as noted above, 
the record contains current evidence of COPD and external 
hemorrhoids.  There is, however, no competent opinion as to 
the relationship between these disabilities and service.  
Thus, the record is insufficient to decide these claims.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claims.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the aforementioned medical evidence, the Board 
finds that a remand of these issues is warranted, so the RO 
can provide the veteran with an appropriate VA examination 
that specifically addresses the etiology of the veteran's 
COPD and hemorrhoids.  In particular, the VA examiner should 
be asked to discuss the relationship, if any, between the 
veteran's COPD and hemorrhoids and his military service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers, VA as 
well as non-VA, who may possess 
additional records concerning his COPD 
and hemorrhoids.  The RO should obtain 
copies treatment reports from all sources 
identified whose records have not 
previously been secured.  The AOJ should 
comply with all VCAA requirements, 
including Dingess.  

2.  The RO should refer the file to an 
examiner, preferably one familiar with 
pulmonary diseases.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that any currently 
diagnosed COPD is related to the 
veteran's period of military service.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  The RO should also refer the file to 
an examiner, preferably one familiar with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
hemorrhoids.  Based on his/her review of 
the claims folder, the examiner must 
opine whether it is at least as likely as 
not that the currently diagnosed 
hemorrhoids is etiologically related to 
the fissure noted on the veteran's 
enlistment examination.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The purposes of this REMAND 
are to further develop the record and to the accord the 
veteran due process of law.  By this remand, the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


